The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       July 7, 2014

                                   No. 04-14-00178-CR

                                Francisco S. MORALES,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR6358
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
      Appellant’s Amended Motion to Substitute Counsel is GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court